Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered August 14, 2002, which, to the extent appealed from as limited by the briefs, granted the motion and cross motion of defendants 7th Avenue and Grove Street Corp. and Linda Libock for summary judgment dismissing the complaint as against them, unanimously reversed, on the law, without costs, the motion and cross motion denied, the complaint reinstated as against the movants, and the matter remanded for further proceedings.
Contrary to the finding of the motion court, the deposition testimony of plaintiff and her friend, as well as the photographs of the darkened nightclub stairway on which plaintiff fell, sufficiently raise questions of fact regarding plaintiffs claim that she fell because of a “missing” step to warrant the denial of summary judgment to movants. Concur—Andrias, J.P., Saxe, Williams, Marlow and Gonzalez, JJ.